952 So. 2d 1287 (2007)
Iris DAVIS, Appellant,
v.
Peter GIBSON, Appellee.
No. 2D06-3400.
District Court of Appeal of Florida, Second District.
April 13, 2007.
Lisa P. Kirby of Lisa P. Kirby, P.A., Naples, for Appellant.
No appearance for Appellee.
WALLACE, Judge.
We affirm without comment the trial court's final order that awarded primary residential responsibility for the parties' minor child to the father and visitation privileges to the mother. Although the order correctly recites that the parties were never married, the trial court mistakenly titled the order "Final Judgment of Dissolution of Marriage." After this court's mandate issues, the trial court may wish to enter an amended order that corrects this clerical mistake.
Affirmed.
ALTENBERND and DAVIS, JJ., Concur.